                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

HENRY BARROWS,                                   )
#B82577,                                         )
                                                 )
                               Plaintiff,        )
                                                 )
vs.                                              )     Case No. 18-cv-1400-SMY
                                                 )
DR. GOLDMAN, et al                               )
                                                 )
                               Defendants.       )

                                MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court for consideration of Plaintiff’s Response to the Court’s

Order to Show Cause why this case should not be dismissed for filing a fraudulent Motion for

Leave to Proceed in forma pauperis (“IFP Motion”) (Doc. 9). In his Response, Plaintiff asserts

that he has not received any income in the past 12 months, and requests that the Court allow this

case to proceed.

       Further review of Plaintiff’s prisoner trust fund account balance reveals that the $1500

labelled “bday gift” was not in fact a deposit, but a voided check that was sent out of his account

two weeks earlier. That said, it is clear from Plaintiff’s prisoner trust fund account statement that

he is not indigent. His lowest opening monthly balance during the six-month period immediately

preceding the filing of this case was $2,219.88 (in June 2018), and the highest opening monthly

balance was $5,355.56 (in January 2018). Plaintiff’s trust fund account balance as of July 16,

2018 was $1,672.12.

       The Court has already denied Plaintiff’s motion to proceed in forma pauperis (“IFP”) and

that Order stands (Doc. 8). As a result, Plaintiff was required to pay the $400 filing fee no later



                                                 1
than September 17, 2018. To date, no payments have been made, and the Court cannot allow

this matter to linger indefinitely.

        Accordingly, Plaintiff is hereby ORDERED to pay the $400.00 filing fee for this case no

later than 7 days from the date of this Order (on or before October 9, 2018). Plaintiff is once

again ADVISED of his continuing obligation to keep the Clerk and each opposing party

informed of any change in his address; the Court will not independently investigate Plaintiff’s

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other

change in address occurs.

        Failure to comply with this Order will result in dismissal of this action for want of

prosecution and/or for failure to comply with a court order under Federal Rule of Civil

Procedure 41(b).

        IT IS SO ORDERED.

        DATED: October 2, 2018

                                                          s/ STACI M. YANDLE
                                                          U.S. District Judge




                                               2
